NUMBER 13-19-00256-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


MARKUS ARMANDO HERRERA,                                                      Appellant,

                                            V.

THE STATE OF TEXAS,                                                           Appellee.


                   On Appeal from the 445th District Court
                        of Cameron County, Texas.



                         ORDER ABATING APPEAL
             Before Justices Benavides, Hinojosa, and Perkes
                            Order Per Curiam

      This cause is before the Court because the clerk’s record has not been filed. On

June 28, 2019, the Clerk of this Court notified appellant’s counsel that the clerk’s record

was due on July 1, 2019, and that the district clerk, Nereyda Arredondo, had notified this

Court that appellant failed to make payment arrangements for preparation of the clerk’s

record. Appellant was advised that, if the defect was not corrected within ten days from
the date of receipt of this notice, the matter would be referred to the Court for appropriate

action. See TEX. R. APP. P. 37.3(a)(2). Counsel has failed to file a response and the

clerk’s record has not been filed.

       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties' rights. See id. Accordingly, this appeal is ABATED

and the cause REMANDED to the trial court.

       Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether

appellant has abandoned his appeal; (2) whether his present attorney will diligently

pursue the appeal; (3) if it be determined that the present attorney will not diligently pursue

the appeal, whether appellant is indigent, and if so, whether other counsel should be

appointed to represent him; (4) if appellant is not indigent and the present attorney will

not diligently pursue the appeal, what steps need to be taken to ensure that appellant will

promptly obtain the services of another attorney to pursue the appeal; and (5) if any other

orders are necessary to ensure the proper and timely pursuit of appellant’s appeal. If

new counsel is appointed, the name, address, email address, telephone number, and

state bar number of said counsel shall be included in an order appointing counsel.

       The trial court shall cause its finding and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record

of any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court within thirty days from


                                              2
the date of this order.

       IT IS SO ORDERED.

                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed this the
23rd day of July, 2019.




                               3